Citation Nr: 1030032	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-37 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
inability to sweat (or anhidrosis).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his son, and KN


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1945 to 
November 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran and his son testified before the undersigned Veterans 
Law Judge at a March 2009 hearing conducted at the RO.  The 
Veteran and witness KN testified before a hearing officer at a 
June 2007 hearing conducted at the RO.  All testimony was 
transcribed, associated with the record, and considered in 
deciding this case.


FINDING OF FACT

A skin disorder to include inability to sweat was not manifested 
in active service or for years thereafter and is not otherwise 
etiologically related to such service.


CONCLUSION OF LAW

A skin disorder to include inability to sweat was not incurred in 
or aggravated by active service; nor may anhidrosis secondary to 
neurosyphilis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Further, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In October 2004, prior to the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he needed 
to provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to review his claim and determine what 
additional information was needed to process his claim, schedule 
a VA examination if appropriate, obtain VA medical records, 
obtain service records, and obtain private treatment reports as 
indicated.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating, should his service connection claim be granted, in March 
2006.  Thus, the Veteran had actual knowledge of the rating 
element of his claim.  Therefore, the Board finds that adequate 
notice was provided to the appellant prior to the transfer and 
certification of his case to the Board and that such notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c).

In this regard, the Board observes that in a May 2009 remand, the 
Board directed the RO to conduct additional evidentiary 
development with respect to the Veteran's claim.  Specifically, 
the Board directed the RO to obtain the relevant records of the 
Social Security Administration, to attempt to have additional 
medical treatment evidence obtained for him, and afford him a VA 
medical examiner's opinion on the nexus, if any, between his skin 
disorder and service, or if needed an examination to determine 
such nexus.  A review of the record indicates that the RO has 
completed, to the extent possible, the development requested by 
the Board in its remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, regarding the Social Security 
Administration records, they have been received but on review do 
not bear on the relevant evidentiary matters in this case.  
Regarding additional treatment records, some have been received 
and, to the extent they are relevant, will be discussed below.

Additionally, the Veteran was afforded a VA examination in 
November 2009.  The Board finds that, in this case, the 
examination is adequate for VA purposes and that VA is not 
obligated to provide a second examination.  The examiner opined 
that the Veteran's anhidrosis and xerosis are not related to his 
service, and that opinion is supported by a well-reasoned 
rationale.  38 C.F.R. §§ 3.159(c)(4), 3.385 (2009); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In addition, a review of the 
report of examination reveals that all subjective and objective 
findings necessary for evaluation of the Veteran's claim were 
observed and recorded.  Thus, the examination appears complete 
and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Additionally, the Veteran's service treatment records and all 
identified, available post-service medical records relevant to 
the issue on appeal have been obtained.  Therefore, the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to the claim.  The Veteran's 
representative acknowledged in June 2010 and July 2010 that the 
record appears ready for appellate review and that all aspects of 
the July 2009 remand appear to have been fully addressed.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

Analysis

Service connection may be granted for a disease or injury 
resulting in disability that was either incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will 
be presumed for organic diseases of the nervous system such as 
neurosyphilis if manifest to a degree of 10 percent or more 
within one year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, (2009).  
Service connection may additionally be granted for disability 
which is secondary to or proximately due to or the result of a 
service-connected disease or injury.  See Allen v. Brown, 7 Vet. 
App. 439, 446 (1995); 38 C.F.R. § 3.310.  "Anhidrosis" is an 
absence or severe deficiency of sweating.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 90 (30th ed. 2003).

A disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The record before the Board contains service treatment records 
and post-service medical records, as well as contentions, 
statements, and testimony, which will be addressed as relevant.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of 
all evidence is not required when the Board has supported its 
decision with thorough reasons and bases regarding the relevant 
evidence).

Based on a thorough review of the record, and for reasons as 
explained below, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for either of his current skin disorders, which disorders have 
been medically identified as anhidrosis, most likely secondary to 
neurosyphilis, and xerosis.  See VA examination, November 2009.

The Veteran contends that he developed a skin disorder while 
stationed in Japan, for which he sought treatment at the time.  
He received an ointment, which was a silver-type ointment which 
"burned" him, causing him to go back to his inservice treatment 
providers.  He then received a second ointment.  He did not have 
a related problem again until he was hospitalized in Big Springs, 
Texas, in 1954, well after service discharge.  (Transcript of 
Board hearing at pp. 5-6 or T. at 5-6.)  He recalled having been 
hospitalized for 12 months, although he went home every weekend, 
and he received pills while there to make him go to the bathroom 
to get rid of retained water.  (T. at 6.)  From the time he left 
Japan in 1946 until he went to Big Springs Hospital in Texas in 
1954, he received no treatment for his skin condition.  On 
questioning, he again acknowledged that he had had no related 
problem in that period at all.  (T. at 7-8.)  After Big Springs 
Hospital in 1954, the next time he sought related treatment was 
when he moved to California (T. at 7-8.)  (The earliest record on 
file identifying the Veteran's residence as California is his 
claim dated in 1980.)  The Veteran's son testified that he 
recalled the Veteran stating that he could not sweat as he had a 
skin disorder.  (T. at 11.)  The Veteran further testified that 
when he used the first cream, which he used all over his body, it 
made his body sore and itchy.  (T. at pp. 12-14.)  When he 
received a second cream, he [still] had another problem, relating 
to perspiration.  The perspiration problem recurred when he went 
to Big Spring Hospital and still persists.  (T. at 14.)  [Other 
contentions and statements received from or on behalf of the 
Veteran clarify that he attributes the cause of his inability to 
perspire to the first (silver) cream he recalls he received in 
Japan.] 

Service treatment records are nondisclosing for anhidrosis, 
syphilis, xerosis, or any skin condition.  Service separation 
medical examination in November 1946 showed that the skin was 
clear and that the Veteran denied a history of syphilis.  The 
Veteran received treatment for other sexually transmitted disease 
in service and received many screenings for syphilis, all of 
which were negative.  He also received penicillin treatment in 
service.  

Records of VA hospitalization in Big Spring, Texas, dated in 1954 
shows that the diagnoses at that time included lichen planus, 
severe, generalized, and seborrhea of the scalp.  The dates of 
hospitalization are shown as March 3, 1954, to April 22, 1954.

Handwritten notes of Dr. M dated in October 1979 reflect 
treatment for a rash over the arms and legs of 1 and 1/2 months' 
duration.  It was noted in conjunction with this that the Veteran 
was in the Pacific during World War II.  The assessment was 
dermatitis.  

A November 1980 VA dermatology examination disclosed assessments 
of very mild acquired xerosis, hyperkeratosis on his back, and 
lichen simplex chronicus.  A biopsy had showed hyperkeratosis 
with hypogranulosis and chronic lichen on the body and 
extremities, and it was noted that the Veteran complained of 
decreased sweating and itching.  VA outpatient treatment for 
lichen planus and xerosis was provided by VA Long Beach 
Healthcare System in 1981 and 1982.  

In April 2006, the Veteran received VA treatment for xerosis 
which, he related, dated back to his service.  In August 2006, 
he was seen in the VA dermatology clinic and complained of dry 
skin and very little perspiration.  He said this started in 
Japan, 59 years before, with a rash treated by a medication that 
burned him.  The assessments included "Anhidrosis:  Possible 
heavy metal burn:  silver ointment?  Unable to reverse."  
Seborrhea and xerosis were also assessed.  The Veteran was 
advised to avoid heat and sun and to use water to cool himself. 

In October 2006, the Veteran reported to a VA physical 
examination with a chief complaint of new-onset seizures.  His 
skin was said to be dry with some tenting.  The relevant 
assessment was advanced syphilis (tertiary neurosyphilis versus 
latent).  In March 2007, a VA urologist stated that the 
neurosyphilis had been treated, with resulting decreasing RPR 
titers.  

In March 2008, the Veteran's ex-wife provided a statement to the 
effect that their marriage had been in 1950, and in 1954, his 
skin condition worsened to the point that he was hospitalized at 
Big Spring for 4 months.  He had been unable to perspire as well.  
She felt that his skin disease afflicted some of their children 
too.  Also in March 2008, the Veteran's current wife provided a 
statement that when she married him, he had a rash, which he told 
her began in service, that he also could not sweat, and that he 
was an honest man.  

In November 2009, a VA dermatology examination was provided to 
the Veteran as per the Board's remand order in this case.  The 
examiner noted that he was to determine whether any skin disorder 
including anhidrosis was related to service.  The examiner stated 
that he had reviewed the service treatment records and post-
service records as well.  It was noted that the service treatment 
records did not show any ointments or metals as having been used 
in treating the Veteran.  In service in July 1945, the Veteran 
had received treatment for gonorrhea and had received exhaustive 
testing (6 serologies) for syphilis, which tests were all 
negative.  He nonetheless received high doses of penicillin 
intravenously, 1.2 million units for at least 6 doses.  

As of November 1980, the VA examiner further remarked, the 
Veteran had a scaling skin rash and dry skin with reduced 
sweating.  Current (2009) medical evidence showed that he had had 
syphilis and neurosyphilis, treated effectively.  The examiner 
commented that there was current evidence of xerosis and 
anhidrosis, and that the anhidrosis was a peculiar manifestation 
of neurosyphilis, as supported by a [medical] literature search.  
The examiner stated that it was known that the Veteran had had 
neurosyphilis and that he could not have had syphilis in service, 
at least as of July 1945.  This was because he had been tested as 
negative for syphilis many times.  Additionally, he had received 
so much Penicillin that, in any case, any syphilis would have 
been more than adequately treated by the multiple doses of 
Penicillin received in service over several weeks.  Therefore, 
the examiner concluded, the Veteran's current skin condition was, 
more likely than not, caused by [post-service] neurosyphilis or 
by other conditions not related to, worsened by, or exacerbated 
by military service.  There was no evidence in the military 
record that the Veteran had ever received any ointment that may 
have burned the skin, causing anhidrosis.  The literature search, 
on the contrary, suggested that anhidrosis was linked to 
neurosyphilis.  The examiner believed that the anhidrosis had 
been caused by the neurosyphilis.  For all of these reasons, the 
examiner stated, he believed that the Veteran had been exposed to 
syphilis after service, and the neurosyphilis manifested itself 
with skin rash such as the currently shown anhidrosis and 
xerosis. 

The Board acknowledges that, since 1979, when the Veteran saw Dr. 
M., he has consistently reported his skin rash in connection with 
his military service.  His son, witness KN, his ex-wife, and his 
current wife have supported his claim.  However, at his service 
separation medical examination, he denied a history of syphilis, 
and his skin was clear.  At no time has a medically trained 
person attributed a skin disorder to include inability to sweat 
to service or any incident thereof.  Moreover, the earliest 
clinical indication of the presence of any of the aforementioned 
skin problems appears to have occurred no earlier than 1954, 
nearly 8 years following the Veteran's discharge from service.  
Notably, his descriptions of his symptoms as burning, hot, itchy, 
etc., suggest that a reasonable person would have also sought 
treatment after service, prior to Big Spring Hospital in 1954, 
had such symptoms been continuous from service.  The Veteran, on 
the other hand, conceded under oath that his problem did not 
occur in these post-service years, until he sought treatment in 
1954.  To the extent that now the Veteran is asserting continuity 
of symptoms related to a skin disorder to include anhidrosis, his 
statements to this effect are not found to be credible.  
38 C.F.R. § 3.303(b).  Nor would it be possible, based on this 
evidentiary record, to find that neurosyphilis had manifested to 
a compensable degree within one year of service separation, so as 
to permit presumptive service connection for anhidrosis as caused 
thereby.  38 C.F.R. §§ 3.307, 3.309, 3.310.

The Veteran argues that the origin of his xerosis and anhidrosis 
were in some way the result of exposure to a silver ointment in 
service.  However, it has not been demonstrated that he was so 
exposed or that his xerosis or anhidrosis actually have this 
etiology.  Significantly, at no time has a competent medical 
opinion been offered linking either xerosis or anhidrosis to some 
incident or incidents of the Veteran's period of active military 
service.  For this reason, as explained more fully below, service 
connection for xerosis and anhidrosis must be denied.  

The Board acknowledges the testimony and the statements received 
regarding the origin of xerosis and anhidrosis.  However, the 
Board rejects those assertions to the extent that the Veteran 
seeks to etiologically relate xerosis or anhidrosis to service, 
or, in the case of anhidrosis, to neurosyphilis in service.  
While the aforementioned individuals, as lay persons, are 
competent to report observable symptoms, they are not competent 
to medically relate the disorders at issue to service, which is 
required here because of the nature of the disability claimed and 
because of the fact pattern here.  Particularly, while by nature 
a skin disorder may seem to be capable of lay observation, it may 
at the same time be an etiological mystery, as appears to have 
been the case here for the Veteran's skin disorders, until the 
2009 VA examination.  The fact pattern here, of service records 
denying the presence of syphilis, clear skin at separation, and 
nearly 8 years elapsing prior to the first post-service treatment 
for any skin disorder, belies any reasonable possibility of 
connecting the skin disorder to service, without a medical 
rationale for finding such a nexus.  The Board must also consider 
that the Veteran was not precluded from seeking treatment in 
service by conditions such as combat and that he did seek 
treatment in service for other problems.  In this case, nexus 
evidence requires medical knowledge, which must be provided by 
someone qualified as an expert by knowledge, skill, experience, 
training, or education.  Neither the Veteran nor his supportive 
witnesses possess this knowledge.  See Davidson v. Shinseki, 581 
F. 3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  Thus, medical evidence of nexus 
would be required to substantiate the claim but is absent in this 
case.  Additionally, the Board accords great evidentiary value to 
the 2009 VA examination, with its medical explanation of the 
finding against any nexus to service and a different explanation 
of the cause of the Veteran's skin disorder to include inability 
to sweat. 

Based on the aforementioned reasons, the Board is unable to 
reasonably associate a skin disorder to include anhidrosis with 
an incident or incidents of the Veteran's period of active 
military service.  The evidence of record preponderates against 
the Veteran's claim, and is therefore, not in equipoise.  Under 
the circumstances, service connection for a skin disorder to 
include inability to sweat must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin disorder, to include 
inability to sweat, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


